DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1 and 3-9.  Claims 4-7 are allowed.  Although claim 1 was amended, claims 1, 3, 8 and 9 remain rejected over Leonarde et al.  Accordingly, this action is made final.  

Claim Objections
Claim 1 is objected to because of the following informalities:  in the second-to-last line, “opposite end” should be “opposite ends”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonarde et al (US 6682065).  Regarding claim 1, the reference is directed to a conveying apparatus comprising a conveying portion (suction cup 42; col. 5/line 38) configured to hold an intermediate part of a blank (1, 1a, 1c) (Fig. 5, col. 4/line 41); restricting portions (inclined surfaces 27a, 27b) configured to restrict opposite ends of the blank to warp the intermediate part of the blank in a lifting direction when the blank is lifted by the conveying portion (Fig. 5; col. 4/line 41), wherein the restricting portions are configured to release the opposite ends when the  by an apparatus does not further limit the apparatus (see MPEP 2115). Accordingly, any recitation of “separator” in the claims is given little weight, and it is the position of the Office that the apparatus of the reference would function exactly the same way if fuel cell separators of the appropriate size/flexibility were used instead of the disclosed “blanks.”  The apparatus recited in claim 1 is structurally indistinguishable from the disclosed apparatus.  This rationale also applies to the new language, “wherein the target curvature amount is set to an amount with which the intermediate part of one separator warps appropriately so that the one separator can be pulled off against an adhesive force or tacking force of a sealing portion when the opposite end[s] of the one separator jump up.”
Regarding claim 3, the restricting portions are inclined portions (Fig. 5) inclined to respective directions toward the intermediate part from the opposite ends as the inclined portions go from a lower side to an upper side in the lifting direction.  Regarding claim 8, the apparatus further comprises a pedestal portion (21) on which a plurality of blanks is placed, and a lifting portion (elevator 22) configured to move the pedestal portion relative to the restricting portions so that the opposite ends of the blank placed on an uppermost side make contact with the restricting portions (Fig. 5; col. 3/line 47).  Regarding claim 9, the apparatus further comprises 
Thus, the instant claims are anticipated. 

Response to Arguments
4.          Applicant’s arguments filed September 20, 2021 have been fully considered but they are not persuasive.  Applicant states that Leonarde “fails to teach or suggest a conveying apparatus for a separator with a sealing portion, and accordingly, the target curvature amount related to an adhesive force or tacking force of a sealing portion would not occur to one of ordinary skill in the art given the teaching of Leonard.”  However, as stated in the rejection above, claim 1 of the present application is an apparatus claim, and the “separator” and any structure thereof is given . 

Conclusion
5.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 16, 2021